Exhibit 99.4 Name Scheduled POC Claim Amount Amt to be Paid Under Plan Comments Alabama Dept of Revenue $ Arizona $ Arkansas $ City of Brentwood $ City of Mobile Dept #1530 $ Colorado Dept of Revenue 71 $ $ Debtor has objected to the Claim. Georgia Dept of Labor $ Illinois Dept of Employment Security 73 $ $ Debtor has objected to the claim.Illinois has advised that no obligations are owed. Illinois Dept of Employment Security 74 $ $ Debtor has objected to the claim.Illinois has advised that no obligations are owed. Indiana Dept of Revenue $ Internal Revenue Service $ 28 $ $ Claim has been amended to reflect no obligation owed. Johnson County Treasurer $ 9-12 $ $ All Claims have been withdrawn. Kansas Dept of Revenue $ Michigan Dept of Treasury $ Minn Dept of Employment & Economic Development $ Minnesota Dept of Revenue $ 25 $ $ Missouri Dept of Labor and Industrial Relations $ N. CarolinaEmployment Security Commission $ N.Carolina Revenue Dept $ 72 & 77 $ $ Objected to Claim 77 as duplicative.Amount reflected is the priority portion of the Claim. PA Dept of Labor and Industry $ Pennsylvania Dept of Revenue $ S. Carolina Revenue Dept $ 32 $ $ This is the priority portion of the Claim. SC Dept of Revenue 76 $ $ Debtor has objected to this Claim. SC Dept of Revenue Rental Surcharge 75 $ $ Debtor has objected to this Claim. State of California Board of Equalization $ $ State of Michigan Workers’ Compensation Agency $ Texas Workforce Commission $ Utah State Tax Commission Taxpayer Services Division $ Wash St Dept of Revenue $ 29 $ $ Debtor has objected to all but this amount. Total Estimated Claims $
